DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2005-101944, as cited by the Applicant.
As per claim 1, JP 2005-101944 discloses in Fig. 1 a balun, comprising: a first capacitor (e.g. capacitor C1a); a second capacitor (e.g. capacitor C2a); a first inductor (e.g. inductor L1a); an unbalanced signal port (e.g. unbalanced port IN); a first balanced signal port (e.g. balanced port OUT1); and a second balanced signal port (e.g. balanced port OUT2); wherein the first capacitor and the second capacitor are electrically connected in series between the unbalanced signal port and the first balanced signal port (The capacitor C1a and capacitor C2a are electrically connected in series along with capacitor C3a between port IN and port OUT1.), the first inductor is electrically connected in parallel to the first capacitor and the second capacitor electrically connected in series (The inductor L1a is electrically connected in parallel with the capacitors C1a ; and the second balanced signal port is electrically connected to a node between the first capacitor and the second capacitor (The port OUT2 is electrically connected to a bottom node of inductor L3a (i.e. “a node between the first and second capacitors” C1a and C2a).).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-101944 in view of Taniguchi US 2018/0234073, both cited by the Applicant.
As per claims 3, 8, and 10-12, JP 2005-101944 discloses the balun according to claim 1, but does not disclose wherein the balun includes: a multilayer body including dielectric layers that are laminated; pattern conductors provided between the dielectric layers; and via conductors extending through the dielectric layers; and the first capacitor, the second capacitor, the first inductor, the unbalanced signal port, the first balanced signal port, and the second balanced signal port are defined by the pattern conductors, or the pattern conductors and the via conductors.
However, Taniguchi exemplarily discloses in Figs. 1-3 a balun 100 disposed within a multilayer body 1 comprising a plurality of dielectric layers 1a-1q, where the dielectric layers include a plurality of electrodes including an unbalanced terminal electrode UB, balanced terminal electrodes Tx1 and Tx2, capacitor electrodes 2c and 2i, via electrodes 5i and 5j, and inductor electrodes 4g and 4i. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the generic balun of JP 2005-101944 as a specific multilayer balun as exemplary taught by Taniguchi as being a well-known obvious design consideration of designing a small sized balun circuit known in the art.
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 3, a multilayer body including dielectric layers that are laminated; pattern conductors provided between the dielectric layers; and via conductors extending through the dielectric layers; and the first capacitor, the second capacitor, the first inductor, the unbalanced signal port, the first balanced signal port, and the second balanced signal port are defined by the pattern conductors; as per claim 8, wherein the unbalanced signal port is defined by a first outer electrode of the multilayer body; the first balanced signal port is defined by a second outer electrode of the multilayer body; and the second balanced signal port is defined by a third outer electrode of the multilayer body (As shown in Fig. 2 of Taniguchi, terminals of the balun are defined by corresponding outer electrodes of the multilayer body 1 in Fig. 3 of Taniguchi.); as per claim 10, a fourth outer electrode (Fig. 2 of Taniguchi, ground terminal electrode G2) provided on a surface of the multilayer body; wherein the fourth outer electrode is a ground electrode of the balun; as per claim 11, wherein at least a portion of each of the first-third outer electrodes is provided on a same outer surface of the multilayer body (As shown in Fig. 2 of Taniguchi, at least a portion of all of the outer electrodes are provided on a top surface of the multilayer body 1.); and as per claim 12, wherein at least a portion of the first outer electrode is provided on an outer surface of the multilayer body that does not include the second outer electrode and the third outer electrode (As shown in Fig. 2 of Taniguchi, terminal electrode UB is disposed on a front side surface of the body 1 that does not include terminal electrodes Tx1 and Tx2 which are disposed on a rear side surface.).
Allowable Subject Matter
Claims 2, 4-7, 9, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843